323 S.W.3d 843 (2010)
TAN TIME, LLC, Appellant-Respondent,
v.
THE CURATORS OF the UNIVERSITY OF MISSOURI, Respondent-Appellant.
Nos. WD 71754, WD 71829.
Missouri Court of Appeals, Western District.
November 9, 2010.
Thomas M. Schneider, for Appellant-Respondent.
Kelly S. Mescher, for Respondent-Appellant.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, JAMES M. SMART, JR., Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Tan Time, L.L.C. appeals from the trial court's judgment denying Tan Time's lost profits claim and its quantum meruit claim, and holding that the lease agreement between Tan Time and the University of Missouri would expire under its own terms on December 31, 2010. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, that no error of law appears, and that an opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).